Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 16-17, 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub App 2007/0107598).

Regarding claim 1, Lee discloses a processing system for processing a substrate, the processing system comprising: 
a Front Opening Unified Pod (FOUP) load lock (50) having walls defining an interior space therein, the FOUP load lock comprising: 
a load lock isolation door (54) operable to close a load lock isolation door opening in a first sidewall of the FOUP load lock, the load lock isolation door opening being sized so that a FOUP is capable of passing therethrough to and from the interior space (Fig.3); and 
a tunnel isolation door operable to close a first slit valve opening (52) in a second sidewall of the FOUP load lock (Fig.4), the first slit valve opening being sized so that a substrate capable of being placed in the FOUP is capable of passing through the first slit valve opening to and from the interior space (Para.53); and 


Regarding claim 2, Lee further discloses a transfer chamber (40) attached to the FOUP load lock, the transfer chamber comprising a transfer robot (42), the transfer robot being operable to transfer a substrate from the FOUP in the FOUP load lock to the transfer chamber via the first slit valve opening (Fig.6); and a processing chamber (20) attached to the transfer chamber, the transfer robot being operable to transfer a substrate from the transfer chamber to the processing chamber via a second slit valve opening (Paras.64-66).

Regarding claim 4, Lee further discloses the FOUP load lock further comprises: a shuttle (70) comprising a clamp (74), a lateral extender (Fig.10), and a vertical lift (76), the shuttle being operable to attach to the FOUP using the clamp and to move the FOUP through the load lock isolation door opening and within the interior space by lateral movement using the lateral extender (Fig.10, Para.74) and by vertical movement using the vertical lift (Fig.8), the shuttle further being operable to position the FOUP at the second sidewall of the FOUP load lock for access to a substrate in the FOUP through the first slit valve opening (Fig.4).

Regarding claim 6, Lee further discloses an isolation and indexing mechanism (70) on the second sidewall of the FOUP load lock and surrounding the first slit valve opening (Fig.4), the isolation and indexing mechanism being operable to engage a face of the FOUP and being operable to move along the second sidewall when the FOUP is moved to index the FOUP (Para.50).

Regarding claim 7, Lee discloses a method for providing a substrate to a processing system, the method comprising: positioning a first Front Opening Unified Pod (FOUP) at a load lock door opening of a FOUP load lock (Figs.3,5); using a shuttle (Para.50), transferring the first FOUP through the load lock door opening to an interior space of the FOUP load lock (Para.49); after transferring the first FOUP to the interior space, pumping down a pressure of the interior space (Paras.52-53); and using the shuttle, positioning the first FOUP at a slit valve opening (52) of the FOUP load lock (Fig.4).

Regarding claim 8, Lee further discloses accessing, via the slit valve opening (52), a substrate in the first FOUP by a transfer robot (42) of a transfer chamber (40), the transfer chamber being attached to the FOUP load lock (Fig.6).

Regarding claim 16, Lee discloses a processing system for processing a substrate, the processing system comprising: 
a Front Opening Unified Pod (FOUP) load lock (50) being configured to receive a FOUP in an interior space of the FOUP load lock; 
a vacuum system fluidly connected to the interior space of the FOUP load lock, the vacuum system being operable to pump down a pressure of the interior space of the FOUP load lock (Paras.52-53); 
a transfer chamber (40) attached to the FOUP load lock, the transfer chamber comprising a transfer robot (42), the transfer robot being operable to transfer a substrate from the FOUP in the interior space to the transfer chamber (Fig.6); and 
a processing chamber (20) attached to the transfer chamber, the transfer robot being operable to transfer a substrate from the transfer chamber to the processing chamber (Fig.6, Paras.64-66).

Regarding claim 17, Lee further discloses a load lock isolation door (54) operable to close a load lock isolation door opening in a first sidewall of the FOUP load lock (Fig.3), the load lock isolation door opening being sized so that the FOUP is capable of passing therethrough to and from the interior space (Fig.3); and a tunnel isolation door operable to close a slit valve opening in a second sidewall of the FOUP load lock (52), the slit valve opening being sized so that a substrate capable of being placed in the FOUP is capable of passing through the slit valve opening to and from the interior space (Fig.4), the transfer robot being operable to transfer a substrate from the transfer chamber to the processing chamber via the slit valve opening (Paras.64-66).

Regarding claim 19, Lee further discloses a shuttle (70) comprising a clamp (74), a lateral extender (Fig.10), and a vertical lift (76), the shuttle being operable to attach to the FOUP using the clamp and to move the FOUP through a load lock door opening of the FOUP load lock and within the interior space using the lateral extender and the vertical lift (Fig.10, Para.74), the shuttle further being operable to position the FOUP at a sidewall of the FOUP load lock for access to a substrate in the FOUP by the transfer robot (Fig.4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10-11 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub App 2007/0107598) in view of Wamura (US Pub App 2014/0126980).

Regarding claim 3, Lee further discloses a FOUP elevator system (76) comprising a first shelf, the first shelf being operable to move at least along the first sidewall of the FOUP load lock, the first shelf being operable to move to a loading position to receive or provide a FOUP and to move to a load lock transfer position to transfer a FOUP through the load lock isolation door opening to or from the interior space.
Lee does not further specifically disclose a second shelf wherein the first shelf is movable to a cleared position when the second shelf is at the loading position and the second shelf is moveable to a queueing position when the first shelf is at the load lock transfer position.
Wamura teaches a substrate processing apparatus wherein a carrier C waits at a carrier mounting table 412 may be retreated toward the intermediate delivery table 413 in order to avoid interference with a carry operation of wafers W into/out of another adjacent carrier C (Para.55, Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Lee in view of Wamura to have a second shelf wherein the first shelf is movable to a cleared position when the second shelf is at the loading position and the second shelf is moveable to a queueing position when the first shelf is at the load lock transfer position in order to increase flow while avoiding interference.

Regarding claim 10, Lee further discloses receiving the first FOUP on a shelf of a FOUP elevator system of the FOUP load lock and moving the shelf to the load lock door opening with the first FOUP on the shelf (Fig.4).
Lee does not further specifically disclose from an overhead hoist transfer (OHT) system.
Wamura teaches a substrate processing apparatus with an OHT (131, Fig.1).


Regarding claim 11, Lee does not further specifically disclose while the first FOUP is in the interior space: receiving a second FOUP on a shelf of a FOUP elevator system of the FOUP load lock from an overhead hoist transfer (OHT) system; and moving the shelf to a queueing position with the second FOUP on the shelf.
Wamura teaches a substrate processing apparatus wherein a carrier C waits at a carrier mounting table 412 may be retreated toward the intermediate delivery table 413 in order to avoid interference with a carry operation of wafers W into/out of another adjacent carrier C (Para.55, Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Lee in view of Wamura to have the first FOUP is in the interior space while receiving a second FOUP on a shelf of a FOUP elevator system of the FOUP load lock from an overhead hoist transfer (OHT) system and moving the shelf to a queueing position with the second FOUP on the shelf in order to increase flow while avoiding interference.

Regarding claim 18, Lee further discloses a FOUP elevator system (76) comprising a first shelf moveable along a track (Fig.5), wherein: the first shelf moveable along the track to a loading position to receive or provide a FOUR the first shelf moveable along the track to a load lock transfer position to transfer a FOUP to or from the interior space (Para.74).
Lee does not further specifically disclose a second shelf wherein the first shelf is movable along the track to a cleared position when the second shelf is at the loading position and the second shelf is moveable along the track to a queueing position when the first shelf is at the load lock transfer position.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Lee in view of Wamura to have a second shelf wherein the first shelf is movable to a cleared position when the second shelf is at the loading position and the second shelf is moveable to a queueing position when the first shelf is at the load lock transfer position in order to increase flow while avoiding interference.

Claims 5 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub App 2007/0107598) in view of Wakabayashi (US Pub App 2014/0025290).

Regarding claims 5 and 20, Lee does not further specifically disclose a FOUP door opener operable to engage a FOUP door and remove the FOUP door from the FOUP.
Wakabayashi teaches a load lock apparatus and substrate processing system comprising a cover attaching/detaching mechanism 4 for attaching and detaching a cover 62 installed in a side surface of the FOUP 6 (Para.47).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Lee in view of Wakabayashi to include a FOUP door opener in order to allow for the FOUP to be opened within, consolidating the system.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub App 2007/0107598) in view of Yamamoto (US Pub App 2015/0039116).

Regarding claim 9, Lee does not further specifically disclose mapping respective positions of substrates in the first FOUP while the first FOUP is in the interior space.
Yamamoto teaches a substrate processing system wherein a mapping sensor may be installed in the first transfer mechanism so as to detect the state of the wafer existing within the pod (Para.81).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Lee in view of Yamamoto to include mapping respective positions of substrates in the first FOUP while the first FOUP is in the interior space in order to detect the state of the wafer prior to transfer.

Allowable Subject Matter
Claims 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 12 and subsequent dependent claims.  The prior art of record does not disclose or render obvious using the shuttle, transferring the first FOUP from the interior space through the load lock door opening to a first shelf of a FOUP elevator system of the FOUP load lock; moving the first shelf, with the first FOUP on the first shelf, to a loading position to provide the first FOUP to an overhead hoist transfer (OHT) system, moving a second shelf of the FOUP elevator system, with a second FOUP on the second shelf, from a queueing position to the load lock door opening; using the shuttle, transferring the second FOUP from the second shelf through the load lock door opening to the interior space; after transferring the second FOUP from the second shelf, moving the second shelf to the loading position, receiving a third FOUP on the second shelf at the loading position from the OHT system; moving the second shelf, with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Babbs, Nakada, Zucker, Liang, Hofmeister, Porthouse, Sneh, Numakura and Yamawaku further disclose elements of a load lock apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652